Citation Nr: 1501468	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  03-34 207A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from November 2000 to June 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for GERD, assigning an initial 10 percent disability rating.  The Board denied the Veteran's claim for a higher rating in July 2013.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's July 2013 denial in an August 2014 Memorandum Decision.  

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a higher initial rating for GERD.

A review of the Veteran's claims file reflects that she underwent VA examination most recently in September 2007.  Report of that examination noted that the Veteran complained of retching when her GERD symptoms became severe.  She denied hematemesis, melena, diarrhea, constipation, and pain or tenderness, although she reported that she experienced episodes of nausea and dyspepsia once every one to two weeks.  The examiner noted that an EGD study conducted in October 2005 revealed no abnormalities.  The examiner stated that the Veteran has experienced persistent nausea and vomiting and GERD, "which is intermittently much worse," and associated with a "choking sensation."  The examiner recommended that the Veteran elevate the head of her bed and avoid eating for three hours prior to sleep.

The Veteran's GERD has been rated under Diagnostic Code 7399-7346, which evaluates impairment from a hiatal hernia.  38 C.F.R. § 4.114 (2014).  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).)  Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Id.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  Id.  The classifications of "considerable" and "severe" impairment of health are not defined further in the rating schedule.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In this case, the Board notes that the examiner appears to have properly conducted an evaluation of the Veteran's physical condition at the time of the September 2007 VA examination but finds that, to comply with the directives of the August 2014 Memorandum Decision, further examination is necessary to assess the full extent and nature of all symptomatology the Veteran experiences due to her service-connected GERD.  In that connection, the Board notes that in the Memorandum Decision, the Court pointed to the statement in the September 2007 VA examination that the Veteran's GERD symptoms were "intermittently much worse," as well as a statement made at an August 2009 treatment visit concerning the Veteran's "reported increase in symptoms" of GERD, in concluding that her GERD symptomatology may have worsened.   It is thus essential to obtain examination to clarify the full extent and level of symptomology of the Veteran's GERD.

In sum, a remand is required to have an examiner supplement the record with reports regarding the current severity of the disability.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.   The Veteran must be scheduled for VA evaluation to determine the severity of her GERD.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  Any indicated studies must be performed to determine the extent of the Veteran's current GERD.  

The examination should include any diagnostic testing or evaluation deemed necessary, to include screening for anemia.  The examiner must report all symptoms and manifestations due to the service-connected GERD.  Specifically, the examiner must indicate the presence, and if so, frequency and severity, of each of the following symptoms:  epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner must then indicate whether the symptoms, collectively, of are such a degree that they cause considerable or severe impairment of health.  If the symptoms do not cause either considerable or severe impairment, this should be explained.

The examiner must comment on the degree of severity of the Veteran's service-connected GERD and its effect on her occupational and social functioning, her employment, and her activities of daily living.  The examiner must consider the Veteran's reports as to the severity and symptomatology of her GERD in the report of examination and must set forth all examination findings, along with the complete rationale for all opinions expressed.  

2.  The agency of original jurisdiction must ensure that the examination report complies with this remand and the questions presented in the examination request.  If a report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

